         DATE:           5/27/2021                                   CASE NUMBER 4:21-CR-00126-8
     LOCATION:           Sherman
        JUDGE:           Christine Nowak                             USA v. Frederick Dewayne Britton, Jr,
    DEP. CLERK:          K. Lee
    RPTR/ECRO:           Digital Recording                                           A xA us
         USPO:          K - PtF 1 Nl - BsWc L -                      AUSA
 INTERPRETER:              /A
    BEGIN/END:          1 O' fSa / | o' 6 -a.wn -
   TOTAL TIME:                                                       Defense Attorney
                                                                                                         FILED
H INITIAL APPEARANCE
H ARRAIGNMENT                                                                                              MAY 2 7 2021
      Defendant Sworn               Interpreter equired
                                                                                                    CLERK, U.S. DISTRICT COURT
      Dft appears: S with counsel without counsel pro se Counsel appears on behalf of d'efmcJan?                       EXAS

      Date of arrest 5/27/21              (Other district court & case #)

      Defendant 0 advised of charges, penalties, and rights

      Dft first appearance with counsel CJA appointed Retained Federal Public Defender appointed


      Defendant advises the Court that they Bnave counsel who is                          or,   will hire counsel.


      Defendant requests appointed counsel, is sworn and examined re: financial status.


      Financial affidavit executed by defendant.
      The court finds the defendant is able to e ploy counsel unable to employ counsel.

                                   appointed            U.S. Pub Defender appointed

      If defendant cannot retain counsel, the Court is to be advised within days so counsel may be appointed.

      Govt motion for detention Govt oral motion for continuance       Oral Order granting Oral Order denying


      Defendant oral motion to continue detention hearing              Oral Order granting Oral Order denying


      Arraignment set


      Detention Hrg set                                                 Temp Detention Order Pending Hearing

      Ordering setting conditions of release Bond executed

      Defendant signed Waiver of Detention Hearing.

      Defendant remanded to custody of United States Marshal

      Defendant motion
Government motion




                                        ARRAIGNMENT

Arraignment held

Dt appears with counsel

Dft          sworn
         0 received copy of charges           0 discussed charges with counsel                 charges read
         0 waived reading of charges

Dft enters a plea of O0 not guilty
To I ok - fc |

Pretrial Discovery and Inspection Order entered. Case set for final pretrial conferences/jury selection and
trial setting on: SDJ 8/2/21 Pretrial Date:

 Ra & o A<



Df remanded to custody USM           Dft RELEASED on conditions of release after out-processing by USM
